Case 1:19-cv-01363-DDD-JPM Document 8 Filed 04/20/20 Page 1 of1PagelID#: 145

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
LAVELLE D. DAVIS, CIVIL ACTION NO. 1:19-CV-1363-P
Petitioner
VERSUS | JUDGE DRELL
SANDY MCCAIN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;
IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (ECF No. 1) is hereby DENIED and DISMISSED with prejudice.

v4
THUS DONE AND SIGNED at Alexandria, Louisiana, this ZO ‘day of

ALR _, 2020.

 

 

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
